Citation Nr: 1620971	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a February 2015 decision, the Board denied the claim on appeal and remanded a claim for a non-PTSD psychiatric disorder.  The Veteran appealed the decision with respect to PTSD only to the United States Court of Appeals for Veterans Claims (the Court), wherein the parties filed a Joint Motion for Partial Remand (JMPR), to vacate that part of the February 2015 Board decision.  The Court granted the Motion for Partial Remand in February 2016 and remanded the claim for further development.  A letter was sent to the Veteran and his representative in March 2016 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In March 2016, the Veteran submitted a response, requesting that the Board proceed with the adjudication of his appeal.  In April 2016, the Veteran's representative submitted argument.  Additionally, while on remand, the RO granted service connection for unspecified schizophrenia spectrum and other psychotic disorder with unspecified neurocognitive disorder, and assigned a 100 percent evaluation.  Accordingly, that issue has been fully granted and is no longer on appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In rating decisions dated in March 2005, June 2005, and January 2006, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of the January 2006 decision and apprised of his appellate rights, but he did not perfect an appeal or submit new and material evidence within a year of the rating decision.  

2.  The evidence added to the record since the January 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 4005(c) (2006); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2006).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision issued by the RO in January 2006 denied the Veteran's claim for service connection for PTSD, finding that there was no diagnosis.  The RO notified the Veteran of this decision, but he did not perfect an appeal to the Board.  See 38 U.S.C.A. § 4005(c) (2006); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2006).  The Veteran similarly failed to submit new and material evidence within a year of this rating decision.  38 C.F.R. § 3.156(b).  As such, the January 2006 rating decision is final.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-118.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's claim of entitlement to service connection for PTSD was denied in January 2006 on the basis that the Veteran had not been diagnosed with PTSD that was related to an in-service stressor.  The Veteran filed a notice of disagreement to this decision, but did not perfect his appeal.  In January 2007, the Veteran filed to reopen his claim for service connection for PTSD.  

At the time the January 2006 rating decision was issued, the evidence of record included the Veteran's military personnel records, service treatment records, post-service VA treatment records dating from August 2004 to October 2005, statements by the Veteran in support of his PTSD claim, the death certificate of the Veteran's mother, and a PTSD Questionnaire regarding his in-service stressors.  That evidence did not contain a diagnosis of PTSD based on an in-service stressor.

The evidence received since the RO's January 2006 rating decision includes (1) a November 2008 a memorandum to the file entitled "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD"; (2) additional VA psychiatric treatment records from 1973 through 2012; (3) August 2010 and December 2012 lay statements from the Veteran's sister; (4) an April 2010 medical opinion from S.D., N .P.; (5) a March 2009 VA examination report; (6) a copy of the death certificate of the Veteran's mother; and (7) statements from the Veteran regarding his in-service non-combat stressor, i.e., learning that his mother died in an October 1970 car accident while he was in boot camp for the military.

The Board finds that the VA examination report and treatment records, as well as the statements from the Veteran and the lay statements added to the record are new in that they have not been previously considered.  Moreover, the Veteran's VAMC treatment records include a diagnosis of PTSD and are therefore also material as they related to the presence of a current disability.  As described, this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  As discussed above, the Veteran's claim was previously denied based on the absence of a diagnosis of PTSD.  Accordingly, the previously denied claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for PTSD, is reopened.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold).  

Here, a 2009 VA examiner determined there was no diagnosis of PTSD.  But the examiner did not consider the prior diagnoses of PTSD in the record.  Additionally, subsequent diagnoses are now of record.  Further, at the 2009 VA examination, the Veteran alleges not only that his PTSD is due to the in-service stressor of his mother's death, but that he began having symptoms during service.  Both theories of service connection must be addressed by an examiner.  The Board finds that the medical evidence is unclear as to whether the Veteran has PTSD as a result of his service and, if he does, whether such PTSD is based on an appropriate stressor.  As such, a new VA examination and medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion regarding whether any alleged PTSD symptoms can be differentiated from the Veteran's service-connected schizophrenia.

Second, the examiner must determine whether the Veteran has PTSD consistent with the DSM, to include whether it is appropriate to base such a diagnosis upon the Veteran's alleged stressor - the death of his mother.  

Third, if that is an appropriate stressor sufficient to produce PTSD, the examiner must specify whether it is at least as likely as not (a 50 percent or more probability) that the current symptoms are related to the in-service stressor found to be established by the record and found sufficient to produce post-traumatic stress disorder by the examiner.    

Fourth, if the stressor is not sufficient, the examiner must provide an opinion regarding whether the Veteran has PTSD that had its onset during service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


